DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2016/0372044 A1) in view of Hwang et al (US 2012/0212474 A1).

Regarding claim 1, Kwon discloses a display device comprising: 
a display panel including a plurality of pixels [e.g., Fig. 1: 100, OLED; see Paragraph 48]; 
a power management circuit [e.g., Fig. 4: 2101+2121 or 2081+2101+2121] configured to convert an input voltage [e.g., see Paragraphs 80, 90-92: comparison result voltage output by 2081; or a voltage of the data line Di and/or a voltage of the second data signal Vdata2 from the DAC 2001] from a power source [e.g., Paragraph 80: 2081; or Fig. 4: 206 and/or 2001] into a power supply voltage [e.g., Paragraph 67: first constant]; and 
a data driver [e.g., Fig. 4: 2021+2041] configured to provide 
a pre-emphasis voltage [e.g., Fig. 4: voltage on data line Di; Paragraph 51: pre-emphasis voltage] and 
a data voltage [e.g., Paragraph 51: analog data signal using image data RGB, 2nd voltage] to the plurality of pixels based on the power supply voltage (e.g., see Paragraphs 51-58, 76), and 
wherein the display device is configured to adjust a voltage level of the power supply voltage that is used as a power supply voltage [e.g., Paragraph 67: first constant] for an analog circuit [e.g., Fig. 4: 2021; wherein the pre-emphasis voltage generator 2021 receives an analog signal from DAC 2001 and therefore must inherently be an “analog circuit”] of the data driver according to an adjusted voltage level [e.g., Fig. 5: Vdata1, Vdata2, Vin = V1, V2, V3] of the pre-emphasis voltage [e.g., see Paragraphs 90-91: if the voltage of the data line Di is higher than that of the second data signal Vdata2, the controller 2101 lowers a value of the first constant to lower the pre-emphasis voltage]
(e.g., see Figs. 5-6; Paragraphs 75-93).

Kwon does not appear to expressly disclose the power supply voltage being an analog signal.
However, Kwon discloses a digital-to-analog converter [e.g., Fig. 4: 2001] configured to convert an input voltage [e.g., Paragraph 76: digital image data RGB; Fig. 1: RBG] from a power source [e.g., Fig. 1: 130, 140] into generate an analog power supply voltage [e.g., Paragraph 76: analog data signal].
It would have been obvious to one of ordinary skill in the art at the time of filing to convert Kwon’s power supply voltage (i.e., “an input voltage” [Paragraph 67: first constant] supplied by “a power source” [Fig. 4: 2101], as instantly claimed) into an analog power supply voltage (if it wasn’t already), because the substitution of one known digital signal for another analog signal would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Kwon does not appear to expressly disclose adjusting a voltage level of the pre-emphasis voltage according to a distance from the data driver to each of the plurality of pixels to which the pre-emphasis voltage is applied.
However, Hwang discloses a display device [e.g., Fig. 3: 160, 170, 180] is configured to adjust a voltage level of a pre-emphasis voltage according to a distance from the data driver to e.g., Fig. 3: 142; 1st to 4th blocks] to which the pre-emphasis voltage is applied (e.g., see Paragraphs 36-37, Table 1).

Kwon and Hwang are analogous art, because they are from the shared inventive field of driving pixels with pre-emphasis voltages.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Hwang’s distance-based pre-emphasis voltage techniques with Kwon’s display device, so as to reduce power consumption and stably drive the display.

Regarding claim 2, Kwon discloses the display device is configured to adjust the voltage level of the analog power supply voltage such that a difference between the analog power supply voltage and the pre-emphasis voltage is maintained as a constant margin voltage (e.g., see Paragraphs 67-69, 87-93).

Regarding claim 3, Hwang discloses the display device is configured to increase the voltage level of the pre-emphasis voltage as the distance from the data driver to each of the plurality of pixels to which the pre-emphasis voltage is applied increases (e.g., see Paragraphs 36-37, Table 1).

Kwon discloses the display device is configured to increase the voltage level of the analog power supply voltage as the voltage level of the pre-emphasis voltage increases (e.g., see Paragraphs 91-93).

Hwang discloses the data driver is configured to provide the pre-emphasis voltage having a first voltage level to a first one of the plurality of pixels spaced apart by a first distance from the data driver, and to provide the pre-emphasis voltage having a second voltage level higher than the first voltage level to a second one of the plurality of pixels spaced apart by a second distance greater than the first distance from the data driver (e.g., see Paragraphs 36-37, Table 1).
 
Kwon discloses the power management circuit is configured to provide the analog power supply voltage having a third voltage level to the data driver based on the data driver providing the pre-emphasis voltage having a first voltage level to the first one of the plurality of pixels, and to provide the analog power supply voltage having a fourth voltage level higher than the third voltage level to the data driver based on the data driver providing the pre-emphasis voltage having a second voltage level to the second one of the plurality of pixels (e.g., see Figs. 5-6; Paragraphs 91-93).

Regarding claim 5, Kwon discloses the third voltage level of the analog power supply voltage is higher by a constant margin voltage than the first voltage level of the pre-emphasis voltage, and wherein the fourth voltage level of the analog power supply voltage is higher by the constant margin voltage than the second voltage level of the pre-emphasis voltage (e.g., see Figs. 5-6; Paragraphs 91-93).

Regarding claim 6, Kwon discloses a controller [e.g., Fig. 1: 130, 140; Fig. 4: 2101] configured to control the power management circuit and the data driver, wherein the power e.g., see Paragraphs 81, 90-92).

Kwon does not appear to expressly disclose the power supply control voltage signal being an analog signal.
However, Kwon discloses a digital-to-analog converter [e.g., Fig. 4: 2001] generating analog voltages.
It would have been obvious to one of ordinary skill in the art at the time of filing to convert Kwon’s power supply voltage control signal into an analog power supply voltage control signal (if it wasn’t already), because the substitution of one known digital signal for another analog signal would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 7, Kwon discloses the power management circuit includes: 
a voltage converting block [e.g., Fig. 4: 2101+2121 or 2081+2101+2121] configured to convert the input voltage into the analog power supply voltage; and 
a switch control block [e.g., Fig. 4: 206] configured to control the voltage converting block to adjust the voltage level of the analog power supply voltage in response to the analog power supply voltage control signal (e.g., see Paragraphs 75-93).

Kwon discloses the analog power supply voltage control signal is transferred from the controller to the power management circuit through a single wire (e.g., see Fig. 4; Paragraphs 81, 90-92).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Hwang discloses a pre-emphasis voltage determining block [e.g., Fig. 3: 160, 170, 180] configured to determine a voltage level of a pre-emphasis voltage (e.g., see Paragraphs 36-37, Table 1).

Kwon discloses the display devices is configured to adjust a voltage level of the analog power supply voltage according to the determined voltage level of the pre-emphasis voltage (e.g., see Figs. 5-6; Paragraphs 84-93).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 11, Hwang discloses the pre-emphasis voltage determining block is configured to determine the voltage level of the pre-emphasis voltage according to a distance from the data driver to each of the plurality of pixels to which the pre-emphasis voltage is applied (e.g., see Paragraphs 36-37, Table 1).

Regarding claim 12, Hwang discloses the pre-emphasis voltage determining block is configured to determine the voltage level of the pre-emphasis voltage based on 
e.g., see Paragraphs 36-37, Table 1), and 
a difference between previous pixel data and current pixel data (e.g., see Fig. 2; Paragraphs 38-42, 54-59, Equation 1).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 15, Hwang discloses the pre-emphasis voltage determining block is included in a controller [e.g., Fig. 3: 150, 160, 170, 180] (e.g., see Paragraphs 43-57).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claims 1 and 9; furthermore, Kwon discloses a method of operating a display device, the method comprising: 
determining a voltage level of a pre-emphasis voltage [e.g., Fig. 4: voltage on data line Di; Paragraph 51: pre-emphasis voltage];
converting an input voltage [e.g., see Paragraphs 80, 90-92: comparison result voltage output by 2081; or a voltage of the data line Di and/or a voltage of the second data signal Vdata2 from the DAC 2001] from a power source [e.g., Paragraph 80: 2081; or Fig. 4: 206 and/or 2001] into a power supply voltage [e.g., Paragraph 67: first constant at a 1st time];
adjusting a voltage level of a power supply voltage [e.g., Paragraph 67: first constant at a 2nd time] according to the determined voltage level of the pre-emphasis voltage to generate an e.g., Fig. 5: Vdata1, Vdata2, Vin = V1, V2, V3] (e.g., see Figs. 5-6; Paragraphs 75-93); and 
providing the pre-emphasis voltage having the determined voltage level and a data voltage [e.g., Paragraph 51: analog data signal using image data RGB, 2nd voltage] to a plurality of pixels [e.g., Fig. 1: 100, OLED; see Paragraph 48] of the display device based on the analog power supply voltage having the adjusted voltage level (e.g., see Paragraphs 51-58, 76).

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 11; furthermore, Kwon discloses determining a panel load [e.g., Fig. 4: Load] according to a distance from a data driver to each of the plurality of pixels to which the pre-emphasis voltage is applied (e.g., see Paragraph 83); and determining the voltage level of the pre-emphasis voltage based on the panel load (e.g., see Figs. 5-6; Paragraphs 85-93).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claims 11, 12, and 18; furthermore, Hwang discloses calculating a difference between previous pixel data and current pixel data; and determining the voltage level of the pre-emphasis voltage based on the panel load and the calculated difference (e.g., see Fig. 2; Paragraphs 38-42, 54-59, Equation 1).

.

Response to Arguments
Applicant's arguments filed on 7 October 2021 have been fully considered but they are not persuasive.

The Applicant states, “Applicant respectfully requests the rejections of claims 1, 9, and 16 be withdrawn” (see Page 8 of the Response filed on 7 October 2021). However, the Office respectfully disagrees.

Kwon discloses a power management circuit [e.g., Fig. 4: 2101+2121 or 2081+2101+2121] configured to convert an input voltage [e.g., see Paragraphs 80, 90-92: comparison result voltage output by 2081; or a voltage of the data line Di and/or a voltage of the second data signal Vdata2 from the DAC 2001] from a power source [e.g., Paragraph 80: 2081; or Fig. 4: 206 and/or 2001] into a power supply voltage [e.g., Paragraph 67: first constant],
wherein the display device is configured to adjust a voltage level of the power supply voltage that is used as a power supply voltage [e.g., Paragraph 67: first constant] for an analog circuit [e.g., Fig. 4: 2021; wherein the pre-emphasis voltage generator 2021 receives an analog signal from DAC 2001 and therefore must inherently be an “analog circuit”] of the data driver according to an adjusted voltage level [e.g., Fig. 5: Vdata1, Vdata2, Vin = V1, V2, V3] of the pre-emphasis voltage [e.g., see Paragraphs 90-91: if the voltage of the data line Di is higher than that of the second data signal Vdata2, the controller 2101 lowers a value of the first constant to lower the pre-emphasis voltage]
(e.g., see Figs. 5-6; Paragraphs 75-93).

Kwon does not appear to expressly disclose the power supply voltage being an analog signal.
However, Kwon discloses a digital-to-analog converter [e.g., Fig. 4: 2001] configured to convert an input voltage [e.g., Paragraph 76: digital image data RGB; Fig. 1: RBG] from a power source [e.g., Fig. 1: 130, 140] into generate an analog power supply voltage [e.g., Paragraph 76: analog data signal].
It would have been obvious to one of ordinary skill in the art at the time of filing to convert Kwon’s power supply voltage (i.e., “an input voltage” [Paragraph 67: first constant] supplied by “a power source” [Fig. 4: 2101], as instantly claimed) into an analog power supply voltage (if it wasn’t already), because the substitution of one known digital signal for another analog signal would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

The Applicant contends, “Kwon does not appear to adjust a voltage level of the first constant according to an adjusted voltage level of a preemphasis voltage” (see Page 9 of the Response filed on 7 April 2021). However, the Office respectfully disagrees.

Kwon discloses the display device is configured to adjust a voltage level of the power supply voltage according to an adjusted voltage level [e.g., Fig. 5: Vdata1, Vdata2, Vin = V1, V2, V3] of the pre-emphasis voltage [e.g., see Paragraphs 90-91: if the voltage of the data line Di is higher than that of the second data signal Vdata2, the controller 2101 lowers a value of the first constant to lower the pre-emphasis voltage] (e.g., see Figs. 5-6; Paragraphs 75-93).

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
15 November 2021